NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
      parties in the case and its use in other cases is limited. R.1:36-3.



                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-4500-15T3
IN THE MATTER OF

CITY OF ELIZABETH,

      Petitioner-Respondent,

and

ELIZABETH SUPERIOR OFFICERS
ASSOCIATION and PBA LOCAL 4,

     Respondents-Appellants.
________________________________

           Submitted September 14, 2017 – Decided September 25, 2017

           Before Judges Nugent and Currier.

           On appeal from     the New Jersey Public
           Employment Relations Commission, Docket No.
           SN-2016-046 and SN-2016-047.

           Mets Schiro McGovern & Paris, LLP, attorneys
           for appellants (James M. Mets, of counsel and
           on the briefs; David M. Bander, on the
           briefs).

           Lum, Drasco & Positan, LLC, attorneys for
           respondent City of Elizabeth (Wayne J. Positan
           and Daniel M. Santarsiero, of counsel; Mr.
           Santarsiero and Christina Silva, on the
           brief).

           Robin T. McMahon, General Counsel, attorney
           for respondent New Jersey Public Employment
            Relations Commission (Frank C. Kanther, Deputy
            General Counsel, on the brief).

PER CURIAM

      In October 2015, the City of Elizabeth implemented a new

automated    time,    attendance,      and     payroll    system       that     required

Police Department Captains, Lieutenants, and Sergeants (superior

officers),    and     Detectives      working     in     the    Detective        Bureau,

Juvenile Unit, and Narcotics Unit, to scan their fingers at the

beginning and end of each tour of duty to sign in and out of work.

The   Elizabeth      Superior    Officers      Association       and    PBA     Local    4

(Unions)     filed     grievances      and     ultimately        demanded        binding

arbitration.      When the Unions demanded arbitration, the City filed

two scope-of-negotiations petitions with the Public Employment

Relations    Commission    (P.E.R.C.).          After     determining           that   the

City's   implementation         of   the   timekeeping         system     was    neither

mandatorily    nor     permissively        negotiable,         P.E.R.C.    restrained

binding arbitration.       The Unions appealed.           We have considered the

Union's arguments under the applicable standard of review and

determined     P.E.R.C.'s        decision       is     neither      arbitrary          nor

capricious.    We therefore affirm.

       According      to   the       City's    Police      Director,          the      City

implemented the new system because the previous manual timekeeping

procedure was insufficient to accurately track and document the


                                           2                                     A-4500-15T3
officers and detectives who were on duty on a given day or at a

given time.   The Police Director explained that the manual system

had "raised suspicions that some people were reporting that they

had worked on days or at times when they actually did not."          The

Director claimed these suspicions were confirmed in November 2015,

when the new system disclosed no superior officers or detectives

signed into work on Thanksgiving day. In the previous three years,

a majority of the same officers had self-reported that they worked

on Thanksgiving day.   Lastly, the Police Director certified that

no officer had been disciplined for being late or absent since the

City implemented the new timekeeping system.

     The Elizabeth Superior Officers Association, representing the

City's superior officers, and PBA Local 4, representing rank-and-

file police officers, filed grievances under applicable collective

negotiations agreements.    After the Police Director denied the

Unions' grievances, the Unions demanded binding arbitration.

     The City filed two scope-of-negotiations petitions seeking

to restrain binding arbitration.       P.E.R.C. granted the restraints.

Citing longstanding precedent, P.E.R.C. determined that "a public

employer has a managerial prerogative to establish and implement

timekeeping procedures to verify that employees are at work when

they are required to be."   In re City of Elizabeth, P.E.R.C. No.

2016-83, 42 N.J.P.E.R. ¶158, 2016 N.J. PERC LEXIS 55 at 5 (2016).

                                   3                            A-4500-15T3
P.E.R.C.   concluded       the    Unions       had   not   met   the   standard    for

mandatory or permissive negotiability "because the finger scan

requirement has at most a minimal effect on employee work and

welfare and allowing a challenge to the new timekeeping system

would place substantial limitations on the City's governmental

policy making powers."           Ibid.

     On appeal, the Unions argue:

           POINT I

           PERC'S MANIFEST ERROR IN REFUSING TO ALLOW
           NEGOTIATIONS OVER THE NEGOTIABLE EFFECTS OF
           THE IMPLEMENTATION OF THE TIMEKEEPING DEVICE
           IS "ARBITRARY, CAPRICIOUS, AND UNREASONABLE."

           POINT II

           WHETHER   THE   UNIONS  HAVE   ALLEGED   ONLY
           "SPECULATIVE" EFFECTS OF THE CITY'S POLICY IS
           A PROCEDURAL QUESTION FOR THE ARBITRATOR TO
           DECIDE AND NOT PERC.

     Having considered the Unions' arguments under our deferential

standard of review, City of Jersey City v. Jersey City Police

Officers Benevolent Ass'n, 154 N.J. 555, 567-68 (1998), we affirm,

substantially for the reasons expressed in P.E.R.C.'s decision.

The decision is supported by sufficient credible evidence on the

record as a whole, R. 2:11-3(e)(1)(D), and is neither arbitrary

nor capricious, Jersey City Police Officers Benevolent Ass'n,

supra,   154   N.J.   at    568.         The   Unions'     arguments    are   without



                                           4                                  A-4500-15T3
sufficient    merit   to   warrant   further   discussion.   R.     2:11-

3(e)(1)(E).

    Affirmed.




                                     5                            A-4500-15T3